Issues of fact exist as to whether the lease requires Sheba to indemnify Shiau for the type of injury or damages at issue here. This Court will not read into the contract an indemnity obligation that is not “unmistakably” present in the lease agreement (Great N. Ins. Co. v Interior Constr. Corp., 7 NY3d 412, 417 [2006]). Here, the lease’s indemnification and insurance provisions are ambiguous, and thus denial of summary judgment was appropriate. We reject Shiau’s contention that the facts of this case are similar to those of Hogeland v Sibley, Lindsay & Curr Co. (42 NY2d 153 [1977]).
We have considered Shiau’s remaining contentions and find them unavailing. Concur — Tom, J.P, Saxe, Moskowitz, DeGrasse and Abdus-Salaam, JJ. [Prior Case History: 29 Misc 3d 1215(A), 2010 NY Slip Op 51831(U).]